DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Information Disclosure Statement
The information disclosure statement submitted 5/9/2022 is being considered by the examiner. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“wherein the shredder comb is part of a shredder comb unit carried by the access door, the shredder comb unit including a shredder comb unit frame to which the shredder comb teeth are mounted, the shredder comb unit being pivotally moveable relative to a support frame of the access door between a shredding position and a relief position, wherein when the access door is closed and the shredder comb is at the shredding location, the shredder comb teeth are positioned inside a cylindrical reference boundary of the shredder rotor when the shredder comb unit is in the shredding position and are located outside the cylindrical reference boundary of the shredder rotor when the shredder comb unit is in the relief position; and 
wherein a side access region is defined between the first and second end walls when the access door is in the open position, the side access region being configured to provide access to the shredder rotor, the side access region including an open region defined between the first and second end walls at the second side of the shredder, the open region having an open top which is free of obstructions extending between the first and second end walls”.
Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Lindner (US 2020/0316609), hereinafter Lindner, discloses a shredder rotor having an access door and associated comb.  Lindner is silent to “wherein the shredder comb is part of a shredder comb unit carried by the access door, the shredder comb unit including a shredder comb unit frame to which the shredder comb teeth are mounted, the shredder comb unit being pivotally moveable relative to a support frame of the access door between a shredding position and a relief position, wherein when the access door is closed and the shredder comb is at the shredding location, the shredder comb teeth are positioned inside a cylindrical reference boundary of the shredder rotor when the shredder comb unit is in the shredding position and are located outside the cylindrical reference boundary of the shredder rotor when the shredder comb unit is in the relief position; and 
wherein a side access region is defined between the first and second end walls when the access door is in the open position, the side access region being configured to provide access to the shredder rotor, the side access region including an open region defined between the first and second end walls at the second side of the shredder, the open region having an open top which is free of obstructions extending between the first and second end walls”.
Regarding Claim 32: 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“wherein the shredder comb is part of a shredder comb unit carried by the access door, the shredder comb unit including a shredder comb unit frame to which the shredder comb teeth are mounted, the shredder comb unit being pivotally moveable relative to a support frame of the access door between a shredding position and a relief position, wherein when the access door is closed and the shredder comb is at the shredding location, the shredder comb teeth are positioned inside the cylindrical reference boundary of the shredder rotor when the shredder comb unit is in the shredding position and are located outside the cylindrical reference boundary of the shredder rotor when the shredder comb unit is in the relief position; and 
wherein when the access door is in the open position a side access region is defined for allowing side access with respect to the shredder rotor, the side access region including an open space located above the open access door and between the first and second end walls”. 
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Lindner (US 2020/0316609), hereinafter Lindner, discloses a shredder rotor having an access door and associated comb.  Lindner is silent to “wherein the shredder comb is part of a shredder comb unit carried by the access door, the shredder comb unit including a shredder comb unit frame to which the shredder comb teeth are mounted, the shredder comb unit being pivotally moveable relative to a support frame of the access door between a shredding position and a relief position, wherein when the access door is closed and the shredder comb is at the shredding location, the shredder comb teeth are positioned inside the cylindrical reference boundary of the shredder rotor when the shredder comb unit is in the shredding position and are located outside the cylindrical reference boundary of the shredder rotor when the shredder comb unit is in the relief position; and 
wherein when the access door is in the open position a side access region is defined for allowing side access with respect to the shredder rotor, the side access region including an open space located above the open access door and between the first and second end walls”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Van der Galien (US 9,573,137), hereinafter Van der Galien.  Van der Galien teaches a comminutor for bulk material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725